UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6666



In Re: VINCENT EUGENE LINEBERGER,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (CA-00-568)


Submitted:   July 12, 2001                 Decided:   July 24, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Eugene Lineberger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On May 8, 2001, Vincent Eugene Lineberger filed this petition

for a writ of mandamus seeking an order directing the district

court to act on his various motions filed in his 28 U.S.C.A. § 2255

(West Supp. 2000) case filed on November 21, 2000.      The district

court entered orders in the § 2255 proceeding on February 20, 2001,

and on April 17, 2001.    Because the district court has acted within

six months of the filing of the petition, we find no unreasonable

delay.   Thus, mandamus relief is not warranted.   Accordingly while

we grant leave to proceed in forma pauperis, we deny the petition

for a writ of mandamus.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                     PETITION DENIED




                                   2